Citation Nr: 1614036	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  06-15 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE


Entitlement to service connection for tremors, to include as secondary to an acquired psychiatric disorder, to include generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from June 1950 to June 1954 and from July 1954 to July 1970.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a February 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  By that rating action, the RO, in pertinent part, denied service connection for tremors.  The Veteran appealed this rating action to the Board. 

In June 2010, the Veteran testified before the undersigned Veterans Law Judge at the above RO (i.e., Travel Board hearing).  A complete transcript of the hearing is of record. 

In July 2015, the Board remanded the matter on appeal to the RO for additional development; specifically, to have VA examine the Veteran to determine the nature and etiology of his tremors.  A VA physician examined the Veteran, and provided an opinion as to the etiology of his tremors in September 2015.  Thus, the requested development has been completed and the issue has returned to the Board for further appellate consideration.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  The competent and probative evidence of record reflects that the Veteran's essential tremors did not have their onset during military service and are not otherwise etiologically related thereto.

2.  There is no service-connected acquired psychiatric disability to which the Veteran's essential tremors may be attributed.


CONCLUSION OF LAW

Tremors were not incurred in or aggravated by military service, may not be presumed to have been incurred or aggravated in service, and are not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1). Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements described above apply to all five elements of a service connection claim: (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a December 2004 letter to the Veteran, the RO provided him with notice to the elements necessary to substantiate a claim for service connection for tremors, as required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the RO notified the Veteran of information and evidence necessary to substantiate the claim for service connection; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide. 

The RO provided the Veteran notice as to the effective date and disability ratings in a March 2006 letter, which was after the appealed February 2005 rating action.  However, because the claim on appeal is denied herein, any question as to the appropriate disability rating or effective date is moot, and there is no prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of the claim for service connection for tremors and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Id., at 394.  The RO obtained his service treatment records, as well as identified VA and private treatment records.

Additionally, as discussed above, pursuant to the Board's July 2015 remand directives, VA obtained a medical opinion to determine the etiology of the Veteran's tremors in September 2015.  A copy of the September 2015 VA opinion has been uploaded to the Veteran's VBMS electronic record.  The September 2015 VA physician reviewed the Veteran's electronic record, considered his lay history and rendered an appropriate opinion based on the questions presented to him by the Board in its July 2015 remand directives.  This opinion is adequate for decision-making purposes, as it included a full review of the Veteran's records, is supported by sufficient detail, and refers to specific documents and medical history, notably the Veteran's service treatment records that are devoid of any complaints of, or treatment for, tremors.  The VA physician also considered the Veteran's statements regarding what he believes is the relationship between his tremors and military service, and provided a complete rationale for the opinions stated which is supported by the evidence of record.  Thus, the Board finds the September 2015 VA physician's opinion to be adequate for VA adjudication purposes of the claim for service connection for tremors decided herein.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board is now satisfied there was substantial compliance with its July 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Finally, some discussion of the Veteran's June 2010 hearing before the undersigned is necessary.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge (VLJ) or Acting VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the hearing, the VLJ elicited testimony designed to help the Veteran substantiate his claim for service connection for tremors.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2015) or identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim for service connection for tremors decided herein and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the above-cited claim based on the current record.


II. Legal Analysis

The Veteran seeks service connection for tremors, to include as secondary to a psychiatric disability. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

In addition, certain chronic diseases, such as organic diseases of the nervous systems (e.g., essential tremors), may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the United States Court of Appeals for the Federal Circuit has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  As organic diseases of the nervous system, such as essential tremors, are considered to be chronic diseases for VA compensation purposes, the theory of continuity of symptomatology applies to the instant claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

The Veteran contends that his current tremors are the result of two in-service plane incidents (i.e., he experienced "body shakes" when a plane in which he was a passenger lost power and the second had engine failure).  (See April 2015 VA examination report at page (pg.) 4)).  He also maintains that his seizures might be a delayed response to stress that he experienced during service.  (Transcript (T.) at pages (pgs.) 11-12, 19)). 

The Board finds that the preponderance of the evidence of record is against the claim for service connection for tremors because there is no evidence of tremors during service or for 10 years after service discharge in 1970, or that they are etiologically related to any incident of military service. 

In regard to the Veteran's claim of tremors beginning in service, to the extent he made such a claim, the Board finds that such a diagnosis was not shown. To determine that a chronic disease was "shown in service," the disease identity must be established and the diagnosis not subject to legitimate question.  38 C.F.R. § 3.303(b); Walker, supra.  The Veteran's service treatment records do not suggest that the Veteran had tremors during service.  The Veteran's neurological system was evaluated as "normal" during a February 1970 service discharge examination.  As such, there is actually affirmative evidence showing that the Veteran did not have tremors at the time of his separation from service.  Therefore, chronicity is not established in service.  In addition, the record contains no indication that the tremors manifested to a compensable degree within one year of the Veteran's military service.

During his hearing before the undersigned in 2010, the Veteran testified that his tremors had their onset 10 years previously (e.g., 2000).  (T. at page (pg.) 17)).  Nonetheless, the Board acknowledges the Veteran's testimony that his tremors were "problems" at his retirement from service.  Id.  The Veteran is certainly competent to report as to the observable symptoms, such as tremors he experiences and their history.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). However, this allegation as to the onset of observable symptoms during service is inconsistent with the contemporaneous record noted above, as well as the Veteran's statements during the June 2010 hearing.  Thus, the Board finds this statement not credible evidence to establish in-service onset of tremors, to the extent the Veteran makes this allegation.  Moreover, the record does not reflect, nor does the Veteran contend, that there has been continuity of tremor symptomatology since service during the June 2010 hearing testimony or otherwise.  Indeed, the first clinical evidence of tremors was in April 2004.  At that time, the Veteran complained of having tremors when he ate and wrote.  The examining clinician diagnosed essential tremors.  (See April 2004 report, prepared by Community Health, received and uploaded to the Veteran's VBMS electronic record on September 20, 2004). 

In addition to the lack of evidence showing that tremors manifested during service or within close proximity thereto, the preponderance of the evidence of record does not link the Veteran's tremors to his military service.  This exact question was slated to a VA examiner in September 2015.  After a physical examination of the Veteran and a review of the service and post-service treatment records, to include those referenced herein, the VA physician opined that the Veteran's diagnosed essential tremors were less likely than not of service onset or otherwise medically related to his period of military service.  The VA physician reasoned that although the Veteran was diagnosed as having tremors in 2004, 2006 and 2010, there is no record of tremors during service.  The VA examiner maintained that the Veteran's tremors had progressed with age and that they were not service related.  (See September 2015 VA Central Nervous Examination report).   The VA examiner's opinion is against the claim and is uncontroverted. 

The VA examiner's opinion, read as a whole, addresses the question of whether the Veteran's current tremors are related to service and weighs against the claim.  The Board notes that the VA examiner's rationale is arguably not exhaustive; however, she performed a thorough review of the evidence of record, including the Veteran's treatment records and contentions.  In reading the examination and opinion as a whole and in the context of the evidence of record, the Board finds that the VA examiner's determination, which addresses the central medical issue in this case, was based on an analysis of the evidence and current medical understanding, and is therefore entitled to probative weight.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294   (2012) (medical reports must be read as a whole and in the context of the evidence of record).

Moreover, there is no contrary medical opinion of record as to the nature of the Veteran's current tremors.  The remainder of the medical evidence does not suggest a link between the Veteran's tremors and service, and the record does not reflect, nor does the Veteran contend, that his tremors may be related to any other injury, disease, or event in service other the plane incidents noted previously herein.  During the June 2010 hearing before the undersigned, the Veteran acknowledged that his physician had informed him that he was not qualified to relate the Veteran's stressors to the stress of military service.  (T. at pg. 19).  In any event, the Board finds that further clarification of the September 2015 VA opinion is not needed, as the remainder of the medical evidence provides the necessary information to decide the claim, and the Veteran testified at the Board hearing that no medical professional had provided him with a link between his military service and tremors. 

The Board has considered the statements of the Veteran and his representative. Again, the Veteran is competent to report as to the observable symptoms he experiences and their history.  However, competence must be distinguished from probative weight.  To the extent that the Veteran is competent to opine on this matter, the Board finds that the specific, reasoned opinions of the medical provider are of greater probative weight than his more general lay assertions in this regard. The medical provider has training, knowledge, and expertise on which she relied to form her opinions, and she provided rationale for them.

Finally, as service connection for an acquired psychiatric disorder has not been established, a threshold legal requirement for establishing secondary service connection for tremors is not met.  Accordingly, the claim for service connection for tremors as secondary to an acquired psychiatric disorder must be denied because it lacks legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for tremors, to include as secondary to an acquired psychiatric disorder, is denied. 



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


